DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PACKAGING BODY INCLUDING ORGANIC LAYER STACK FOR IMPROVED BENDING PERFORMANCE, AND METHOD OF PACKAGING DISPLAY PANEL.

Claim Objections
Claims 3-4, 11-12, & 19-20 are objected to because of the following informalities:  
Regarding Claim 3:
In Line 2: Before “two-dimensional”, insert ---in a---.

Regarding Claim 4:
In Line 2: Before “two-dimensional”, insert ---in a---.

Regarding Claim 11:
In Line 2: Before “two-dimensional”, insert ---in a---.
Regarding Claim 12:
In Line 2: Before “two-dimensional”, insert ---in a---.

Regarding Claim 19:
In Line 2: 
Before “first organic layer”, delete “a”.  Insert ---the--- because the “first organic layer” was previously recited in parent Claim 17 at Line 4.
Before “second organic layer”, delete “a”.  Insert ---the--- because the “second organic layer” was previously recited in parent Claim 17 at Line 4.

Regarding Claim 20:
In Line 1: Before “step”, insert ---a---.
In Line 2:
Before “first organic layer”, delete “a”.  Insert ---the--- because the “first organic layer” was previously recited in parent Claim 17 at Line 4.
Before “second organic layer”, delete “a”.  Insert ---the--- because the “second organic layer” was previously recited in parent Claim 17 at Line 4.

Appropriate correction is required.



Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 & 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 3 & 11:
In Lines 1 & 4: The limitation of “the organic sub-layer” lacks antecedent basis because it is unclear if this refers to one of the “plurality of organic sub-layers” recited in parent Claim 2 at Line 2, or if this limitation refers to a different “organic sub-layer” altogether.  Based on the instant application, for examination purposes this will be interpreted as one “organic sub-layer” of the previously claimed “plurality of organic sub-layers”.
Regarding Claims 4 & 12:
In Line 1: The limitation of “the organic sub-layer” lacks antecedent basis because it is unclear if this refers to one of the “plurality of organic sub-layers” recited in parent Claim 2 at Line 2, or if this limitation refers to a different “organic sub-layer” altogether.  Based on the instant application, for examination purposes this will be interpreted as one “organic sub-layer” of the previously claimed “plurality of organic sub-layers”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9-11, 13-14, & 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent No. CN106450031A to Jin (from hereinafter Jin, published 02/22/2017).  Although an English translation of CN106450031A is included herewith, for better clarity all citations to Jin address the paragraph numbering of the English translation detailed in Child Application (see U.S. Pre-Grant Pub. 2018/0294435).
Regarding Claim 1, Jin teaches a packaging body (200; see ¶ [0023-44] and Figs. 2 & 4 reproduced below for convenience), comprising a first inorganic layer (210; see ¶ [0024-37]), a first organic layer (220; see ¶ [0024-43]), and a second organic layer (240; see ¶ [0040-44]), wherein the first organic layer (220) is disposed between the second organic layer (240) and the first inorganic layer (210).

    PNG
    media_image1.png
    265
    990
    media_image1.png
    Greyscale


Regarding Claim 2, Jin teaches the packaging body (200) according to claim 1, wherein the first organic layer (220) comprises a plurality of organic sub-layers (221; see ¶ [0028 & 37]), and the plurality of organic sub-layers (221) are disposed at intervals on a surface (e.g. top of 210; see again Figs. 2 & 4 and ¶ [0037] teaching “[d]istances of adjacent ellipsoidal particles 221 can be preset according to practical requirements, diameters of the ellipsoidal particles 221 can be controlled by various spraying doses of drippings during ink-jet printing) of the first inorganic layer (210).

Regarding Claim 3 (as best understood), Jin teaches the packaging body (200) according to claim 2, wherein the organic sub-layer (221) is in a droplet shape (e.g. “ellipsoidal”; see again ¶ [0037]), and the plurality of organic sub-layers (221) are disposed two-dimensional array arrangement at intervals on the surface (e.g. top of 210; see again Figs. 2 & 4) of the first inorganic layer (210); or
wherein the organic sub-layer (221) is in a linear shape, and the plurality of organic sub-layers (221) are disposed at intervals on the surface of the first inorganic layer (210) in a one-dimensional array arrangement; or
wherein the organic sub-layer (221) is in a closed shape, and the plurality of organic sub-layers (221) are disposed radially at intervals on the surface of the first inorganic layer (210).

Regarding Claim 5, Jin teaches the packaging body (200) according to claim 1, wherein the first organic layer (220) is disposed on a surface (e.g. top of 210; see again Figs. 2 & 4) of the first inorganic layer (210) and has a curved shape (e.g. “ellipsoidal”; see again ¶ [0037]).

Regarding Claim 6, Jin teaches the packaging body (200) according to claim 1, wherein the packaging body (200) further comprises a second inorganic layer (230; see ¶ [0024, 29, & 38-44]), the second inorganic layer (230) is disposed on a side (e.g. top of 240; see again Figs. 2 & 4) of the second organic layer (240) away from the first organic layer (220), the first inorganic layer (210) comprises at least one of silicon oxide, silicon nitride, zinc oxide, silicon oxynitride, aluminum oxide, and silicon oxycarbonitride (see ¶ [0025] teaching “first inorganic packaging layer 210 can be made by waterproof inorganic material such as Al2O3, TiO2, SiNx, SiCNx, SiOx, etc”), and the second inorganic layer (230) comprises at least one of silicon oxide, silicon nitride, zinc oxide, silicon oxynitride, aluminum oxide, and silicon oxycarbonitride (see ¶ [0029] teaching the “second inorganic packaging layer 230 can be made by waterproof inorganic material such as Al2O3, TiO2, SiNx, SiCNx, SiOx, etc”).

Regarding Claim 9, Jin teaches a display panel (e.g. “OLED”: see ¶ [0001-45]), comprising a substrate (100; see ¶ [0023-25 & 32-35] and Figs. 2 & 4 reproduced above for convenience) and a packaging body (200; see ¶ [0023-44] and Figs. 2 & 4 reproduced below for convenience), wherein the packaging body (200) comprises a first inorganic layer (210), a first organic layer (220), and a second organic layer (240), and the first organic layer (220) is disposed between the second organic layer (240) and the first inorganic layer (210).

Regarding Claim 10, Jin teaches the display panel according to claim 9, wherein the first organic layer (220) comprises a plurality of organic sub-layers (221), and the plurality of organic sub-layers (221) are disposed at intervals on a surface (e.g. top of 210; see again Figs. 2 & 4 and ¶ [0037] teaching “[d]istances of adjacent ellipsoidal particles 221 can be preset according to practical requirements, diameters of the ellipsoidal particles 221 can be controlled by various spraying doses of drippings during ink-jet printing) of the first inorganic layer (210).

Regarding Claim 11 (as best understood), Jin teaches the display panel according to claim 10,
wherein the organic sub-layer (221) is in a droplet shape (e.g. “ellipsoidal”; see again ¶ [0037]), and the plurality of organic sub-layers (221) are disposed in a two-dimensional array arrangement at intervals on the surface (e.g. top of 210; see again Figs. 2 & 4) of the first inorganic layer (210); or
wherein the organic sub-layer (221) is in a linear shape, and the plurality of organic sub-layers (221) are disposed at intervals on the surface of the first inorganic layer (210) in a one-dimensional array arrangement; or
wherein the organic sub-layer (221) is in a closed shape, and the plurality of organic sub-layers (221) are disposed radially at intervals on the surface of the first inorganic layer (210).

Regarding Claim 13, Jin teaches the display panel according to claim 9, wherein the first organic layer (220) is disposed on a surface (e.g. top of 210; see again Figs. 2 & 4) of the first inorganic layer (210) and has a curved shape (e.g. “ellipsoidal”; see again ¶ [0037]).

Regarding Claim 14, Jin teaches the display panel according to claim 9, wherein the packaging body (200) further comprises a second inorganic layer (230), the second inorganic layer (230) is disposed on a side (e.g. top of 240; see again Figs. 2 & 4) of the second organic layer (240) away from the first organic layer (220), the first inorganic layer (210) comprises at least one of silicon oxide, silicon nitride, zinc oxide, silicon oxynitride, aluminum oxide, and silicon oxycarbonitride (see ¶ [0025] teaching “first inorganic packaging layer 210 can be made by waterproof inorganic material such as Al2O3, TiO2, SiNx, SiCNx, SiOx, etc”), and the second inorganic layer (230) comprises at least one of silicon oxide, silicon nitride, zinc oxide, silicon oxynitride, aluminum oxide, and silicon oxycarbonitride (see ¶ [0029] teaching the “second inorganic packaging layer 230 can be made by waterproof inorganic material such as Al2O3, TiO2, SiNx, SiCNx, SiOx, etc”).

Regarding Claim 17, Jin teaches a method of packaging a display panel (e.g. OLED), comprising following steps:
providing a substrate (100);
forming a first inorganic layer (210) on a surface (e.g. top of 100; see again Figs. 2 & 4) of the substrate (100); and
forming a first organic layer (220) and a second organic layer (240) in sequence on a side surface (e.g. top of 210; see again Figs. 2 & 4) of the first inorganic layer (210) away from the substrate (100), wherein the first organic layer (220) is disposed between the second organic layer (240) and the first inorganic layer (210).

Regarding Claim 18, Jin teaches the method of packaging the display panel according to claim 17, wherein a step of the forming a first organic layer (220) and a second organic layer (240) in sequence on a side surface (e.g. top of 210; see again Figs. 2 & 4) of the first inorganic layer (210) away from the substrate (100) comprises:
spraying a first organic solution on a side surface (e.g. top of 210; see again Figs. 2 & 4) of the first inorganic layer (210) away from the substrate (100) by inkjet printing to form the first organic layer (220; see “spraying doses of drippings during ink-jet printing”; ¶ [0028 & 37]));
curing the first organic layer (220; see ¶ [0037] teaching “the organic scattering layer 220 is solidified and formed by irradiation of ultraviolet light”, which the examiner submits one of ordinary skill in the art would readily understand as “curing”); and
forming the second organic layer (240) by the inkjet printing (see “the specific method of preparing the organic buffer layer 240 includes, firstly, printing a layer of organic thin film layer… by ink-jet printing”; ¶ [0043]).

Regarding Claim 19, Jin teaches the method of packaging the display panel according to claim 17, wherein a step of following formation of a first organic layer (220) and a second organic layer (240) in sequence on a side surface (e.g. top of 210; see again Figs. 2 & 4) of the first inorganic layer (210) away from the substrate (100) comprises:
forming a second inorganic layer (230) on a side (e.g. top of 240; see again Figs. 2 & 4) of the second organic layer (240) away from the first organic layer (220).

Regarding Claim 20, Jin teaches the method of packaging the display panel according to claim 18, wherein a step of after the forming a first organic layer (220) and a second organic layer (240) in sequence on a side surface (e.g. top of 210; see again Figs. 2 & 4) of the first inorganic layer (210) away from the substrate (100) comprises:
forming a second inorganic layer (230) on a side (e.g. top of 240; see again Figs. 2 & 4) of the second organic layer (240) away from the first organic layer (220).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-8, 12, & 15-16 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as anticipated by Jin or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Jin.
Regarding Claim 4 (as best understood), Jin teaches the packaging body (200) according to claim 2, wherein the organic sub-layer (221) is a droplet shape (e.g. “ellipsoidal”; see again ¶ [0037]), and the plurality of organic sub-layers (221) are disposed in a two-dimensional array arrangement at intervals on the surface (e.g. top of 210; see again Figs. 2 & 4) of the first inorganic layer (210), and a distance between centers of each two adjacent organic sub-layers (221) may be preset and controlled to achieve the desired scattering layer (see ¶ [0028 & 37]).
Although Jin may not explicitly teach that the distance between centers of each two adjacent organic sub-layers (221) is less than 300 μm.
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to arrange adjacent organic sub-layers (221) of Jin having a distance therebetween in the claimed range, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of distance between adjacent organic sub-layers of a display packaging body by routine experimentation to predictably achieve the desired scattering layer (see MPEP § 2144.05).

Regarding Claim 7, Jin teaches the packaging body (200) according to claim 1, wherein the first organic layer (220) and the second organic layer (240) may be made of identical materials, and the identical materials are organic silicon compounds (e.g. hexamethyldisiloxane [HMDSO]; see ¶ [0027] teaching “[o]rganic material to prepare the organic thin film layer [“first organic layer” 220] can be acrylic, hexamethyldisiloxane (HMDSO), polyacrylate, polycarbonate, polystyrene, etc.”; similarly, see also ¶ [0040] teaching “[t]he organic buffer layer 240 can be made by organic material such as acrylic, hexamethyldisiloxane (HMDSO), polyacrylate, polycarbonate, polystyrene, etc”).
Although Jin may not explicitly teach that the first organic layer (220) and the second organic layer (240) are made of identical materials, Jin does teach that both organic layers may be made from an identical list of materials (see again ¶ [0027 & 40]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form first organic layer (220) and the second organic layer (240) of Jin including identical materials, because Jin demonstrates that this configuration is an art-recognized equivalent for the same purpose of enhancing compound substrate integrity (see MPEP § 2144.06).
Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose as an organic packaging layer for a display device is within the level of ordinary skill.  (See MPEP § 2144.07)

Regarding Claim 8, Jin teaches the packaging body (200) according to claim 7, wherein the organic silicon compounds are organic compounds (e.g. HMDSO) comprising silicon-carbon bonds and/or silicon-oxycarbon bonds.

Regarding Claim 12 (as best understood), Jin teaches the display panel according to claim 10, wherein the organic sub-layer (221) is in a droplet shape (e.g. “ellipsoidal”; see again ¶ [0037]), and the plurality of organic sub-layers (221) are disposed in a two-dimensional array arrangement at intervals on the surface (e.g. top of 210; see again Figs. 2 & 4) of the first inorganic layer (210), and a distance between centers of each two adjacent organic sub-layers (221) may be preset and controlled to achieve the desired scattering layer (see ¶ [0028 & 37]).
Although Jin may not explicitly teach that the distance between centers of each two adjacent organic sub-layers (221) is less than 300 μm.
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to arrange adjacent organic sub-layers (221) of Jin having a distance therebetween in the claimed range, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of distance between adjacent organic sub-layers of a display packaging body by routine experimentation to predictably achieve the desired scattering layer (see MPEP § 2144.05).

Regarding Claim 15, Jin teaches the display panel according to claim 9, wherein the first organic layer (220) and the second organic layer (240) are made of identical materials, and the identical materials are organic silicon compounds (e.g. hexamethyldisiloxane [HMDSO]; see ¶ [0027] teaching “[o]rganic material to prepare the organic thin film layer [“first organic layer” 220] can be acrylic, hexamethyldisiloxane (HMDSO), polyacrylate, polycarbonate, polystyrene, etc.”; similarly, see also ¶ [0040] teaching “[t]he organic buffer layer 240 can be made by organic material such as acrylic, hexamethyldisiloxane (HMDSO), polyacrylate, polycarbonate, polystyrene, etc”).
Although Jin may not explicitly teach that the first organic layer (220) and the second organic layer (240) are made of identical materials, Jin does teach that both organic layers may be made from an identical list of materials (see again ¶ [0027 & 40]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form first organic layer (220) and the second organic layer (240) of Jin including identical materials, because Jin demonstrates that this configuration is an art-recognized equivalent for the same purpose of enhancing compound substrate integrity (see MPEP § 2144.06).
Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose as an organic packaging layer for a display device is within the level of ordinary skill.  (See MPEP § 2144.07)

Regarding Claim 16, Jin teaches the display panel according to claim 15, wherein the organic silicon compounds are organic compounds (e.g. HMDSO) comprising silicon-carbon bonds and/or silicon-oxycarbon bonds.




Relevant Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are also considered relevant to the patentability of the claimed invention:
Chinese Patent No. CN 107154465A to- Li (see child application U.S. Pre-Grant 2018/0342698).

Chinese Patent No. CN 109461829A to- Niu et al.

Chinese Patent No. CN 109585677A to- Sun.

U.S. Pre-Grant Pub. 2015/0179973 to- Young et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892